Citation Nr: 1422280	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.

2.  Entitlement to an increased rating in excess of 30 percent for the service-connected left knee disability, status post total knee replacement (TKR), beginning on September 1, 2011.

3.  Entitlement to an increased rating for the service-connected low back strain with lumbar spine degenerative joint disease (DJD), rated at 20 percent prior to March 4, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to March 1986.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO that increased the rating for the service-connected left knee arthritis from 10 to 20 percent and denied his claims for an increased rating for the service-connected left knee injury residuals with instability, rated at 10 percent, and the service-connected low back disability, rated at 20 percent.  The RO also denied the claim for a TDIU rating

During the pendency of the appeal, the Veteran underwent left knee TKR surgery.  In June 2010, the RO increased the rating for the service-connected low back disability to 40 percent, effective on March 4, 2010.

In October 2010, the Veteran testified at a hearing held at the RO before a Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

During the hearing, the Veteran requested that his appeal with respect to the issue of a rating higher than 40 percent for the service-connected low back disability beginning on March 4, 2010 be withdrawn.

In April 2011, the Board dismissed the appeal of the denial of the claim for a rating higher than 40 percent for the service-connected low back disability beginning in March 2010.  

The Board also denied claims for higher ratings for the service-connected left knee disability prior to July 16, 2010 and remanded the claim for a higher current rating, noting that the Veteran was entitled to a 100 percent rating for one year from the date of surgery and a minimum rating of 30 percent thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055 as discussed hereinbelow.  

The RO subsequently assigned a 100 percent rating for the service-connected left TKR beginning July 16, 2010 to August 31, 2010 (convalescent rating under 38 C.F.R. § 4.30) and from September 1, 2010 to August 31, 2011 (under DC 5055), and a 30 percent rating beginning on September 1, 2011 (also under DC 5055).  

Separately, the RO denied an increased rating for the service-connected left knee disability as they were separately rated prior to July 16, 2010.  

Given that the Veteran, in a May 2007 Notice of Disagreement, timely appealed the left knee ratings to the extent they were denied in the June 2006 rating decision, the Board finds that the issue is properly characterized as entitlement to an increased rating higher than 30 percent for the service-connected left knee disability status post TKR, beginning on September 1, 2011, as indicated on the title page.

In February 2014, the Board notified the Veteran that the VLJ who conducted the hearing was no longer employed by the Board and offered him the opportunity to testify at another hearing.  

The Board indicated that, if the Veteran did not respond within 30 days, it would assume he did not want another hearing and proceed accordingly.  As the Veteran has not responded, the Board will decide his claims.



FINDINGS OF FACT

1.  The evidence is at least evenly balanced in showing that the service-connected lumbar spine and knee disabilities preclude him from securing or following all forms of  substantially gainful employment consistent with his educational and employment history.

2.  The evidence is at least evenly balanced in showing that the symptoms of the service-connected left knee disability, status post TKR, more nearly approximate chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  The evidence is at least evenly balanced in showing that the symptoms of the service-connected lumbar spine disability prior to March 4, 2010 were productive of a disability picture that more nearly approximated that of flexion restricted to 30 degrees or less, but there was no ankylosis or intervertebral disc syndrome manifested by incapacitating episodes.


CONCLUSIONS OF LAW

1.  With all reasonable doubt resolved in favor of the Veteran, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 3.340, 3.341, 4.16 (2013).

2.  With all reasonable doubt resolved in favor of the Veteran, the criteria for the assignment of a rating of 60 percent, but no higher, for the service-connected left knee disability, status post TKR, beginning on September 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a including DC 5055 (2013).

3.  With all reasonable doubt resolved in favor of the Veteran, the criteria for the assignment of a rating of 40 percent, but no higher, for the service-connected low back strain with lumbar DJD, prior to March 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including  DCs 5010-5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the claim for a TDIU rating is being granted in full, further discussion of VCAA with regard to this claim is unnecessary. Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 

As to the claims for increased ratings for the service-connected left knee and lumbar spine disabilities, the VCAA requirements have been met.  VA notified the Veteran in February 2005, April 2005, and September 2009 of the information and evidence needed to substantiate and complete an IR claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

In addition, in a May 2008 letter, VA notified the Veteran of additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claims in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

While DC 5055 was not discussed in this letter, the Board is granting the maximum schedular 60 percent rating under this diagnostic code and any error in this regard is therefore harmless.  The case was most recently readjudicated in August 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.


Analysis

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment. 

Under 38 C.F.R. § 4.16, if there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran's service connected lumbar spine disability is rated 40 percent disabling and his other disabilities including his bilateral knee disabilities bring his combined rating to 70 percent.  He thus meets the criteria for consideration of a TDIU rating on a schedular basis.

In his September 2004 claim for a TDIU rating (VA Form 21-8940), the Veteran indicated that he had one year of college and had been employed in construction and as a firefighter.  

The December 2004 VA examiner, noting that the Veteran had retired as a firefighter due to his lumbar spine disability, found that this disability significantly impacted his employment and that, as it was highly unlikely to improve, it would continue to have a negative impact on his employment.  

The March 2010 VA examiner wrote that the bilateral knee degenerative arthritis would severely affect his ability to do physical employment and would moderately effect his ability to do sedentary employment due to pain, knees giving way, or locking causing falls, or drowsiness from pain medication.   

The same examiner wrote that the lumbar spine degenerative arthritis would severely affect his ability to do physical employment and would moderately effect his ability to do sedentary employment due to pain, pain and weakness radiating into legs causing falls, and drowsiness from pain medication.

In its April 2011 remand, the Board found that another medical opinion that more broadly considered the medical question of whether the service-connected disabilities, when considered together, were sufficient to produce unemployability was needed.  

The June 2012 VA examiner made similar findings with regard to the back and knee disabilities as did the December 2004 and March 2010 VA examiners, finding a severe impact on the ability to perform physical employment and moderate impact on the ability to perform sedentary employment.  

Subsequent to the Board's remand, the courts have emphasized that the applicable regulations place responsibility for the ultimate TDIU determination on VA and not health care professionals.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Given that the Veteran's employment history consists of jobs requiring substantial physical labor, his lack of a college degree and the findings of multiple VA examiners that his service-connected disabilities severely affect his ability to perform physical employment, it is at least as likely as not that the service-connected disabilities would prevent him from securing and following a substantially gainful occupation.  

As the applicable statute and regulation require that the reasonable doubt created by this approximate balance in the evidence be resolved in favor of the Veteran, entitlement to a TDIU rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Increased Rating Claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as will be explained, uniform ratings are proper.

The diagnostic criteria applicable to knee replacement is 38 C.F.R. § 4.71a, DC 5055.  Under DC 5055, a 100 percent rating is warranted for one year following implantation of the prosthesis, as was awarded in this case. Following this one year period, the minimum rating is 30 percent. 

A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residuals weakness, pain, or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.

The first question the Board must answer is therefore whether the replacement surgery residuals more closely resemble an intermediate degrees of weakness, pain, or limitation of motion or are chronic with severe painful motion or weakness. The terms severe and intermediate are not defined in the regulation.  

On the June 2012 VA examination, the examiner noted that there was functional loss after repetitive use testing, specifically, weakened movement, pain on movement, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  

Given these multiple, significant symptoms, including both pain and weakness, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's left TKR residuals are chronic with severe painful motion or weakness.  

As the applicable statute and regulations require that the reasonable doubt created by this approximate balance of the evidence be resolved in favor of the Veteran, a 60 percent rating is warranted for the service-connected left knee disability, status post TKR.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

As there is no higher schedular rating available for the left knee disability under any potentially applicable diagnostic code, further discussion of whether the Veteran is entitled to a higher schedular rating for the service-connected left knee disability beginning on September 1, 2011 is not warranted.

As to the service-connected lumbar spine disability, this disability was previously rated under 38 C.F.R. § 4.71a, DCs 5010-5293.  

Prior to the September 2004 increased rating claim at issue in this case, the criteria for rating disabilities of the spine were changed and the Veteran's lumbar spine disability is now rated under 38 C.F.R. § 4.71a, DCs 5010-5242, applicable to degenerative arthritis of the spine.  

All disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine or the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes.  

During the relevant time period, there was no evidence of incapacitating episodes and the March 2008 VA examiner specifically indicated there were no incapacitating episodes.  The formula for rating IVDS based on incapacitating episodes is therefore not for application. 

The general rating formula provides for a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 50 and 100 percent ratings are warranted for ankylosis.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

During the relevant time period, there were some symptoms that met or approximated the criteria for a 40 percent rating and some that did not.
 
On the December 2004 VA examination, his thoracolumbar forward flexion was performed to 55 degrees, and the Veteran denied any flare-ups other than increased discomfort associated with increased physical activity.  No ankylosis was noted.  

A March 2005 VA outpatient treatment note indicated lumbosacral spine range of motion was limited to 30 degrees flexion.

At the March 2008 VA examination, his forward flexion was performed to 45 degrees.  There was pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  

The Veteran indicated that there were severe flare-ups, but also noted that there was no additional limitation of motion or other functional impairments during flare-ups.  There was no ankylosis.  

A July 2006 VA treatment note indicated that "ALF" and "PLF" were performed to 30 degrees.  

There is thus some evidence reflecting that symptoms more nearly resemble that of flexion limited to 30 degrees or less.  As the evidence is approximately evenly balanced on this point, and the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 40 percent for the Veteran's lumbar spine disability is warranted.

As there was no evidence of ankylosis or that the disability picture more nearly approximated ankylosis, a rating higher than 40 percent is not warranted.

The Board will consider whether there is evidence that there were associated objective neurologic abnormalities warranting a separating rating under an appropriate diagnostic code pursuant to Note 1 to the general rating formula.  

There were some notations regarding neurologic symptoms.  For example, a March 2005 VA treatment note indicated slightly diminished sensation in the lower extremities, an August 2006 VA treatment note indicated a burning sensation in the lower extremities, a December 2006 VA treatment note indicated some numbness in the right leg, an October 2008 VA telephone contact report indicated burning sensation and pain in the thigh that was worsening and the assessment noted numbness and burning, and a December 2009 VA emergency department noted indicated that the Veteran reported chronic back problems with resulting numbness of the lateral thighs and on examination motion and sensation were intact in the bilateral lower extremities with the exception of decreased sensation in the lateral thighs.  

In contrast, on the December 2004 and March 2008 VA examinations, neurologic findings were essentially normal, with lower extremity strength, sensation, and deep tendon reflexes normal.  Under 38 C.F.R. § 4.124a, DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation is assigned for complete paralysis: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

The above findings reflect that, while there have been some neurologic symptoms, the preponderance of the evidence including the most thorough examinations indicate that these have not risen to the level of associated objective neurologic abnormalities approximating mild incomplete paralysis of the sciatic nerve.  

The benefit of the doubt doctrine is therefore not for application and a separate rating for associated objective neurologic abnormalities is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Extraschedular

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  The discussion here reflects that the symptoms of the service-connected left knee and lumbar spine disabilities are fully contemplated by the applicable rating criteria.  

As shown, DC 5055 contemplates a broad range of symptoms in determining whether the residuals are chronic and severe or intermediate.  Similarly, the general rating formula is for application with or without symptoms such as pain, stiffness, or aching in the area of the spine affected.  

As the service-connected left knee and lumbar spine symptoms all fall within these broad categories, they are contemplated by the relevant criteria and are not so unusual that consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is required.  

Therefore, referral for consideration of an extraschedular rating for the Veteran's left knee or lumbar spine disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a TDIU rating is granted, subject to the regulations governing the payment of monetary awards.

An increased rating of 60 percent, but no higher, for the service-connected left knee disability, status post left knee TKR, beginning on September 1, 2011, is granted, subject to the regulations governing the payment of monetary awards. 

An increased rating of 40 percent, but no higher, for the service-connected low back strain with lumbar spine DJD, prior to March 4, 2010, is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


